DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “diagnostic module” in claim 1; “image interpretation subsystem” and “communication module” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orringer et al. (Rapid intraoperative histology of unprocessed surgical specimens via fibre-laser-based stimulated Raman scattering microscopy, 2017, Nat Biomed Eng., Vol. 1, Pages 1-25), hereinafter “Orringer”, as cited in the IDS filed 3 August 2020.
Regarding claim 1, Orringer teaches:
A system (See the Abstract.), comprising: 
5an imaging device that captures an image of a tissue sample at an optical section of the tissue sample (See the SRS microscope in Fig. 1 and page 3.), where the tissue sample has a thickness larger than the optical section (See Figs. 1-4, where the optical section (portion of imaged tissue) is visibly smaller than the total tissue thickness.); and 
a diagnostic module configured to receive the image for the tissue sample from the imaging device and generate a diagnosis for the tissue sample by applying a machine learning algorithm to the image (See page 7: “We employed a machine learning process called a multilayer perceptron (MLP) for diagnostic prediction because it is 1) easy to iterate, 2) easy to verify, and 3) efficient with current computational power. To create the MLP, we incorporated 12,879 400×400μm SRH FOVs from our series of 101 patients. We used WND-CHRM, an open-source image classification program that calculates 2,919 image attributes for machine learning15 to assign quantified attributes to each FOV. Normalized quantified image attributes were fed into the MLP for training, iterating until the difference between the predicted and observed diagnoses was minimized (see Methods section).”).

Regarding claim 2, Orringer teaches:
The system of claim 1 wherein the imaging device generates the image of the tissue sample using Stimulated Raman Scattering (See page 4: “Histologic images of fresh, unstained surgical specimens are created with the clinical SRS microscope by mapping two Raman shifts: 2845cm−1, which corresponds to CH2 bonds that are abundant in lipids (Fig. 2A), and 2930cm−1, which corresponds to CH3 bonds that predominate in proteins and DNA (Fig. 2B).”).

Regarding claim 3, Orringer teaches:
The system of claim 2 wherein the imaging device images the tissue sample at a 15first Raman shift in the range from 2820cm-1 to 2880cm-1, and at a second Raman shift in the range from 2920cm-1 to 2980cm-1 (See page 4: “Histologic images of fresh, unstained surgical specimens are created with the clinical SRS microscope by mapping two Raman shifts: 2845cm−1, which corresponds to CH2 bonds that are abundant in lipids (Fig. 2A), and 2930cm−1, which corresponds to CH3 bonds that predominate in proteins and DNA (Fig. 2B).”).

Regarding claim 5, Orringer teaches:
The system of claim 1 wherein the diagnostic module generates a diagnosis for the tissue sample using a convolutional neural network (See page 9: “We also hypothesize that the accuracy of diagnostic classifiers might also be improved via 1) exploring alternative neural network configurations and systems for convolution;”.).

Regarding claim 6, Orringer teaches:
The system of claim 1 wherein the diagnostic module classifies the tissue sample 25into categories including a tumoral tissue category or a nontumoral tissue category, where the tumoral tissue category is a tissue sample with a tumor and the nontumoral tissue category is a tissue sample without a tumor (See page 14: “The MLP was trained for 25 iterations, with the following 26 iteration weights recorded to use for validation of the test set. The test set was fed into each of these 26 weights with the resulting probabilities of each of the 12 diagnostic classes averaged to create a final probability for each diagnosis for each FOV. The 12 diagnoses were condensed to four classes (non-lesional, low-grade glial, high-grade glial, and non-glial) to achieve diagnostic predictions.”).

Regarding claim 7, Orringer teaches:
The system of claim 6 wherein the tumoral tissue category includes a surgical 30subcategory and a nonsurgical subcategory, where the surgical subcategory indicates the tumor should be removed by surgery and the nonsurgical subcategory indicates the tumor should not be removed by surgery (See pages 7-8: “The MLP makes predictions on an individual FOV level, yielding probabilities that a given FOV belongs to one of the four diagnostic classes: non-lesional, low-grade glial, high-grade glial, or non-glial tumor (including metastases, meningioma, lymphoma, and medulloblastoma) (Fig. 6A). The four diagnostic classes were selected because they provide critical information for informing decision-making during brain tumor surgery.” Non-lesional is considered to be the nonsurgical subcategory.).

Regarding claim 8, Orringer teaches:
The system of claim 6 wherein the nontumoral tissue category includes a subcategory for normal brain tissue and a subcategory for gliosis tissue (See page 14: “FOVs were classified as non-lesional, pilocytic astrocytoma, ependymoma, oligodendroglioma, low-grade diffuse astrocytoma, anaplastic oligodendroglioma, anaplastic astrocytoma, glioblastoma, meningioma, lymphoma, metastatic tumor, and medulloblastoma.” Astrocytoma meets the subcategory for gliosis tissue.).

Regarding claim 9, Orringer teaches:
The system of claim 7 wherein the surgical subcategory includes a subcategory 5for glial tumors and a subcategory for nonglial tumors (See pages 7-8: “The MLP makes predictions on an individual FOV level, yielding probabilities that a given FOV belongs to one of the four diagnostic classes: non-lesional, low-grade glial, high-grade glial, or non-glial tumor (including metastases, meningioma, lymphoma, and medulloblastoma) (Fig. 6A). The four diagnostic classes were selected because they provide critical information for informing decision-making during brain tumor surgery.”).

Regarding claim 10, Orringer teaches:
The system of claim 9 wherein the subcategory for nonglial tumors includes further subcategories for schannoma tumors, meningioma tumors, metastatic tumors, pituitary tumors and medulloblastoma tumors (See pages 14-15: “Meningioma ICD-9 diagnosis and procedure codes used include 225.2, 192.1, 237.6, and 01.51, 01.13, and 01.14, respectively. Diagnosis code 198.3 and procedure codes 01.53, 01.59, 01.13, and 01.14 were used for metastases. Diagnosis code 225.1 and procedure code 04.01 was used for vestibular schwannomas. Diagnosis code 227.3 and procedure codes 07.62 and 07.65 were used for pituitary tumors.” Further see pages 7-8, subcategory for medulloblastoma.).

Regarding claim 11, Orringer teaches:
The system of claim 9 wherein the subcategory for glial tumors includes further subcategories for glioblastoma tumors (See page 14: “FOVs were classified as non-lesional, pilocytic astrocytoma, ependymoma, oligodendroglioma, low-grade diffuse astrocytoma, anaplastic oligodendroglioma, anaplastic astrocytoma, glioblastoma, meningioma, lymphoma, metastatic tumor, and medulloblastoma.”) and low grade glioma tumors (See pages 7-8: “The MLP makes predictions on an individual FOV level, yielding probabilities that a given FOV belongs to one of the four diagnostic classes: non-lesional, low-grade glial, high-grade glial, or non-glial tumor (including metastases, meningioma, lymphoma, and medulloblastoma) (Fig. 6A). The four diagnostic classes were selected because they provide critical information for informing decision-making during brain tumor surgery.”).

Regarding claim 12, Orringer teaches:
The system of claim 1 wherein the diagnostic module classifies the tissue sample into categories, such that at least one of the categories is a non-diagnostic category for images that cannot be categorized (See page 14: “For a case-by-case diagnosis, group all of the tiles for a case, remove any tile that doesn’t have a diagnosis probability of >0.25, and diagnose the case with the most prevalent (mode) diagnosis among the set of tiles.”).

Regarding claim 13, Orringer teaches:
The system of claim 12 wherein the diagnostic module classifies the tissue sample into categories using a neural network and the neural network is trained with images designated as unable to be categorized (See pages 13-14: “6. (CH2). For each of the tiles that correspond to CH2-channel tiles, run the MLP as described above. 7. (CH2). Gather all of the rotamers for a given tile and average (arithmetic mean) the prediction values from them to create one consolidated diagnosis-probability vector for a given CH2-channel tile. 8. Repeat steps 6-7 for the CH3-CH2 channel.”).

Regarding claim 16, Orringer teaches:
The system of claim 1 wherein the diagnostic module generates the diagnosis for the tissue sample by determining a quantitative measure of cellularity for the tissue sample (See page 4: “Assigning a subtracted CH3-CH2 image (Fig. 2C) to a blue channel and assigning the CH2 image to the green channel results in an image with contrast that is suitable for brain tumor detection (Fig. 2D)9 . However, given the ultimate goal of creating an imaging system that produces histologic images that are familiar to clinicians10-12, we devised SRH, a method of processing SRS images that is reminiscent of H&E staining (Fig. 2E).”).

Regarding claim 17, Orringer teaches:
The system of claim 1 wherein the diagnostic module receives two or more image segments for the tissue sample, generates a diagnosis for each image segment by (See the analysis based on tiles in the Image Processing and Analysis by the MLP section on pages 13-14.).

Regarding claim 18, Orringer teaches:
The system of claim 17 wherein, for each image segment, the diagnostic module classifies the tissue sample into categories using a neural network which thereby yields a probability for each category and normalizes the probabilities across the categories to one (See Fig. 6 on page 23, probability of diagnosis ranging from 0 to 1.).

Regarding claim 19, Orringer teaches:
The system of claim 18 wherein the diagnostic module generates a diagnosis for the tissue sample by omitting the diagnoses for image segments classified in a non-diagnostic category, where the non-diagnostic category indicates that a given segment cannot be categorized (See page 14: “For a case-by-case diagnosis, group all of the tiles for a case, remove any tile that doesn’t have a diagnosis probability of >0.25, and diagnose the case with the most prevalent (mode) diagnosis among the set of tiles.”).

Regarding claim 20, Orringer teaches:
The system of claim 18 wherein, for the given image, the diagnostic module sets probabilities for any nontumoral tissue categories to zero and renormalizes the probabilities across all of the categories to one, where the nontumoral tissue categories indicate that a tissue sample is without a tumor (See MLP Probability of non-lesional in Fig. 6 on page 23.).

Regarding claim 21, Orringer teaches:
A system (See Fig. 1 on page 18 and the Abstract.), comprising: 
an imaging device that captures at least one image of a tissue sample using optical sectioning (See the microscope in Fig. 1 on page 18.); 
an image interpretation subsystem configured to receive the at least one image from the image device and operates to display the at least one image of the tissue sample (See page 4: “The time of acquisition for the mosaic shown in Figure 2G is 2.5 min and it can be rapidly transmitted to any networked workstation directly from an operating room.” A networked workstation serves as the claimed subsystem.); and 
a communication module interfaced with the imaging device and operates to transmit the at least one image from the imaging device to the image interpretation subsystem located remotely from the imaging device (See page 4: “The time of acquisition for the mosaic shown in Figure 2G is 2.5 min and it can be rapidly transmitted to any networked workstation directly from an operating room.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orringer (Rapid intraoperative histology of unprocessed surgical specimens via fibre-laser-based stimulated Raman scattering microscopy, 2017, Nat Biomed Eng., Vol. 1, Pages 1-25), in view of Ozeki et al. (High-speed molecular spectral imaging of tissue with stimulated Raman scattering, 2012, Nature Photonics, Pages 845-851), hereinafter “Ozeki”.
Claim 4 is met by the combination of Orringer and Ozeki, wherein
Orringer teaches:
The system of claim 3 wherein 
Orringer does not disclose the following; however, Ozeki teaches:
the imaging device further images the tissue sample at a third Raman shift in the range from 2750cm-1 to 2820cm-1 (See page 846: “We acquired 91 spectral images at wavenumbers ranging from 2,800 to 3,100 cm21 within 3 s (Supplementary Movie S1).”).
Motivation to combine:
Orringer and Ozeki together teach the limitations of claim 4. Ozeki is directed to a similar field of art (spectral imaging of tissue with stimulated Raman scattering). Therefore, Orringer and Ozeki are combinable. Modifying the system and method of Orringer by adding the capability of imaging the tissue sample at a third Raman shift in the range from 2750cm-1 to 2820cm-1, as taught by Ozeki, would yield the expected and predictable result of providing improved image contrast. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Orringer and Ozeki in this way.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in claim 14: “the diagnostic module generates a secondary diagnosis for the tissue sample by applying a secondary method to the image and classifies the tissue sample in the non-diagnostic category when the secondary diagnosis does not agree with the diagnosis for the tissue sample from the machine learning algorithm, where the secondary method does not use machine learning.” Claim 15 includes the limitations of claim 14 and is accordingly indicated as having allowable subject matter.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661